06/01/2022



                                                                                  Case Number: DA 22-0123




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 22-0123

BRETT CAMEN,

              Plaintiff and Appellant,

       -vs-                                         ORDER GRANTING
                                                   EXTENSION OF TIME
GLACIER EYE CLINIC, P.C., and                     TO TRANSMIT RECORD
KALISPELL REGIONAL MEDICAL                             ON APPEAL
CENTER, INC.,

              Defendants and Appellees.


      Pursuant to Appellant’s Motion to Extend the Time for Submission of Record

on Appeal, and good cause appearing, IT IS HEREBY ORDERED that Appellant’s

Motion to Extend the Time for Submission of Record on Appeal GRANTED.

Pursuant to Rule of Appellate Procedure 9 (3) (b), the court reporter shall have an

additional 50 days from the current deadline of June 8, 2022, in which to file the

transcript on appeal, making the new deadline July 28, 2022.

SO ORDERED.

ELECTRONICALLY SIGNED AND DATED BELOW.

                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             June 1 2022